 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     DANIEL ORELLANA GUZMAN
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )            CASE NO. 6:17-mj-00093
                                         )
11                     Plaintiff,        )            STIPULATION TO CONTINUE REVIEW
                                         )            HEARING TO SEPTEMBER 24, 2019;
12                                       )            ORDER THEREON
     vs.                                 )
13                                       )
                                         )            Date: September 24, 2019 (Proposed)
14   DANIEL ORELLANA GUZMAN,             )            Time: 10:00 AM
                                         )            Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, DANIEL ORELLANA-

19   GUZMAN, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer, SUSAN

20   ST. VINCENT, that the Review Hearing in the above-captioned matter currently scheduled for
21   September 17, 2019 at 10:00 AM be continued until September 24, 2019 at 10:00 AM. The

22   government has no objection.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE REVIEW HEARING
     TO SEPTEMBER 24, 2019 ORDER THEREON                                                          1
 1           Defense Counsel respectfully requests additional time to confirm or deny that Mr.

 2   Orellana-Guzman has paid his $1,000.00 fine pursuant to his Deferred Judgment Agreement.

 3   Defense Counsel had spoken to Mr. Orellana-Guzman in November of 2018 during which time

 4   Mr. Orellana-Guzman stated he was planning on sending his payment in the coming days. His

 5   payment was due December 6, 2018.

 6           Mr. Orellana-Guzman’s Order to Pay Probation Pursuant to a Deferred Judgment

 7   Agreement had provided instructions to send his payment to The Central Violation Bureau,

 8   whose address is P.O. Box 71363, Philadelphia, PA 19176 and whose phone number is 1-800-

 9   827-2982. It is believed that this is the wrong address to send payments such as these. The Central

10   Violations Bureau in Philadelphia, PA has been contacted, and the only information on Mr.

11   Orellana-Guzman that they were able to recover was his full name; no charges, due date, or

12   information regarding a payment was available to their office.

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE REVIEW HEARING
     TO SEPTEMBER 24, 2019 ORDER THEREON                                                              2
 1           Defense counsel respectfully requests additional time to further investigate whether or not

 2   Mr. Orellana-Guzman has paid his fine and statutory assessment.

 3

 4

 5   Dated: September 16, 2019                            /s/ Carol Ann Moses
                                                          CAROL ANN MOSES
 6                                                        Attorney for Defendant,
 7                                                        DANIEL ORELLANA-GUZMAN

 8

 9   Dated: September 16, 2019                            /s/ Susan St. Vincent
10                                                        SUSAN ST. VINCENT
                                                          Yosemite Legal Officer
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE REVIEW HEARING
     TO SEPTEMBER 24, 2019 ORDER THEREON                                                               3
 1                                               ORDER

 2            The above request to continue the review hearing in Case No. 6:17-mj-00093 to

 3   September 24, 2019 at 10:00 AM is hereby accepted and adopted as the order of this court.

 4   IT IS SO ORDERED.
 5

 6   Dated:      September 16, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE REVIEW HEARING
     TO SEPTEMBER 24, 2019 ORDER THEREON                                                         4
